164 F.3d 900
74 Empl. Prac. Dec. P 45,654
Susan WILSON, Plaintiff-Appellant-Cross-Appellee,v.CITY OF PLANO, TEXAS, Defendant-Appellee-Cross-Appellant.
No. 97-40947.
United States Court of Appeals,Fifth Circuit.
Jan. 7, 1999.

Nancy Louise DeLeon, Eloise V. Vellucci, Robles & Associates, Dallas, TX, for Wilson.
Ernest E. Figari, Jr., Monica L. Luebker, Figari & Davenport, Dallas, TX, for City of Plano, TX.
Appeals from the United States District Court for the Eastern District of Texas; Paul N. Brown, Judge.
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
The Supreme Court vacated the judgment and remanded this case to our court for further consideration in the light of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998), and Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).  Concluding, in the light of those cases, that this case presents issues that the parties should be permitted to develop further, including through additional discovery and supplemented motions for summary judgment, but without in any way intimating our view as to the merits of the claims by Susan Wilson, this case is REMANDED to the district court for further proceedings.


2
REMANDED.